DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (5,947,166) in view of Toyoda (JP 7-290177).  Doyle discloses a binding machine (Figs.13,30) comprising a long handle (col. 12, lines 14-17) and having a drive motor (300) which is driven by an electrical cord (610) or a battery (col. 12, lines 19-20).  The long handled tool (Fig. 30) comprises a first main body (612) which houses a binding part (326,332; Fig. 14, col. 13, lines 5-11) that twists a wire (col. 11, lines 20-25), a driving part (340,362; Fig. 14; col. 12, lines 63-66) and wire reels (600,324) and a second main body (603) that is provided with a handle part for an on-off trigger (606A; Fig. 30) and an adjusting switch (608A).  The housing (612) is configured to house the wire reels (364,600) as Fig. 30 shows the reels at least partially covered within the housing.  A bridge part (between 600,603; Fig. 30) connects the first main body (612) and the second main body (603).  Regarding claims 17 and 18, Doyle discloses that a rotation center of the binding part (332,326), an axis of the trigger (606A) and an axis of the bridge coincide since the tool shown in Fig. 30 is constructed substantially along a single plane.  Regarding claim 28, Doyle shows (Fig. 30) that . 
Doyle suggests driving by a battery (col. 12, lines 19-20) but does not disclose a battery mounted in the second main body.  Toyoda teaches (translation; [0021] lines 5 and 6) that a battery is interchangeably mounted in a second main body (20) it would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the second main body part of Doyle to have a battery mount as taught by Toyoda in order to drive the tool without an electrical cord.
Regarding claims 14-16,19 and 24-26, Doyle does not disclose a thinner, adjustable bridge between the first and second main body.  Toyoda teaches that a bridge (24) is smaller in cross-sectional dimension than a first main body (22) and a second main body (20) having a handle (26).  Figs. 2 and 5 show that opposing ends of the bridge (24) are removable and detachably connected into the first main body (20; Fig. 2) and second main body (22; Fig. 5) wherein the main bodies each have an extent which is greater in x,y and z directions than the bridge as shown in Fig. 1 since the bridge is shown as inserted and nesting within the bodies (Figs. 1,2,5). Regarding claim 16, Toyoda discloses a contact portion (142 with guides 144,146) and the bridge (24) of Toyoda is variable in length (translation; [0012], paragraph 2) wherein Toyoda discloses that the bridge is adjustable to accommodate a stature of a user, it is obvious to set a length of the bridge to be optimal for operator balancing and reach. Regarding claim 19, the bridge (24) is a separate part since it is attached by screws (translation; [0017]). Regarding claim 24, the bridge part (24) is hollow and is capable of housing components (72,74; Fig. 2). Regarding claims 25 and 26; the bridge part is variable in .
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Toyoda and further in view of Wilson (6,588,109). Doyle in view of Toyoda does not disclose the material of the bridge. Wilson teaches (col. 2, lines 17-19 and 25-28) that a bridge (16) between a handle body (20) and a working head body (12) is constructed of metal and the bodies (20,12) are constructed of a clamshell plastic or metal. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to manufacture a bridge and tool body portions of plastic or metal as taught by Wilson in the tooling of Doyle in order to make the tooling lightweight for an operator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725